DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 2017/0068091) in view of Khorasaninejad (US 2022/0107500, hereinafter “Khor”).
With respect to claim 1, Greenberg teaches a display device comprising:
an image provider comprising a spatial light modulator (Greenberg: Para. [0074]; Fig. 1, image generator 116) configured to modulate light according to image information (Greenberg: Fig. 1, intensity modulator 117), wherein the image provider is configured to provide the light comprising the image information (Greenberg: Para. [0076]);
an optical element configured to focus the light from the image provider (Greenberg: Para. [0082]; Fig. 2A-B, angular beam relay module 134 configured to relay the light output from the image scanner 118); and
a meta surface deflector positioned between the image provider and the optical element to deflect the light (Greenberg: Para. [0082]; Fig. 2A-B, gaze tracking deflector module 142 between image generator 116 and angular beam relay module 134). 
Greenberg fails to expressly disclose:
the meta surface deflector configured to change a deflection direction of the light according to a polarization of the light so that a first position of the light of a first polarization focused by the optical element is different than a second position of the light of a second polarization orthogonal to the first polarization focused by the optical element.
However, Khor discloses:
the meta surface deflector configured to change a deflection direction of the light according to a polarization of the light so that a first position of the light of a first polarization focused by the optical element is different than a second position of the light of a second polarization orthogonal to the first polarization focused by the optical element (Khor: Paras. [0116] – [0118]; Figs. 6A-F, the meta-grating 13 deflects the incident light to a designed angle for a desired polarization and lets the other polarization pass through unperturbed (switchable functionality via controlling input polarization)).
Therefore, it would be obvious to one of ordinary skill in the art to modify the display device, as taught by Greenberg, to incorporate cascaded metasurface components for controlling optical characteristics of projected image light, as taught by Khor, in order to change display frame rate by using super-resolution algorithms (Khor: Para. [0119]).

With respect to claim 2, the combination of Greenberg as modified by Khor teaches the display device of claim 1, wherein the image provider further comprises a polarization rotator configured to convert the polarization of the light directed to the meta surface deflector (Khor: Para. [0110]).

With respect to claim 3, the combination of Greenberg as modified by Khor teaches the display device of claim 2, wherein the first polarization and the second polarization are linear polarizations or circular polarizations orthogonal to each other (Khor: Para. [0084]), and
wherein the polarization rotator is configured to convert the polarization of the light from the first polarization to the second polarization or from the second polarization to the first polarization (Khor: Para. [0109]).

With respect to claim 4, the combination of Greenberg as modified by Khor teaches the display device of claim 2, wherein the polarization rotator is configured to be driven in synchronization with the spatial light modulator (Khor: Para. [0131]).

With respect to claim 5, the combination of Greenberg as modified by Khor teaches the display device of claim 1, further comprising a steerer configured to steer the light deflected by the meta surface deflector to move a position at which an image is focused by the optical element (Greenberg: Fig. 2A, image scanner module 118).

With respect to claim 6, the combination of Greenberg as modified by Khor teaches the display device of claim 5, wherein the steerer is configured to drive the meta surface deflector to move the position at which the image is focused (Greenberg: Fig. 2A, image scanner module 118).

With respect to claim 7, the combination of Greenberg as modified by Khor teaches the display device of claim 5, further comprising a mirror member provided between the image provider and the meta surface deflector, wherein the steerer is configured to drive the mirror member to change an angle at which the light is incident on the meta surface deflector, and move the position at which the image is focused (Greenberg: Para. [0076]).

With respect to claim 8, the combination of Greenberg as modified by Khor teaches the display device of claim 5, further comprising an eye tracker configured to sense a position of an observer's eye, wherein the steerer is configured to move the position at which the image is focused by the optical element according to the position of the observer's eye sensed by the eye tracker (Greenberg: Para. [0076]).

With respect to claim 9, the combination of Greenberg as modified by Khor teaches the display device of claim 1, wherein the optical element is configured to reflect the light from the image provider and transmit external light (Greenberg: Paras. [0052] and [0121]).

With respect to claim 10, the combination of Greenberg as modified by Khor teaches the display device of claim 9, wherein the optical element comprises at least one of a hologram optical element and a diffractive optical element (Khor: Para. [0085]).

With respect to claim 17, the combination of Greenberg as modified by Khor teaches the display device of claim 1, wherein the display device is a wearable device (Greenberg: Para. [0001]).

With respect to claim 18, the combination of Greenberg as modified by Khor teaches the display device of claim 1, wherein the display device is an augmented reality (AR) display device of a head mounted type, glasses type, goggle type, or a head-up type (Greenberg: Para. [0001]).

With respect to claim 19, the combination of Greenberg as modified by Khor teaches the display device of claim 18, wherein the display device is of a glasses type, and
wherein the optical element is a glass lens or provided on the glass lens (Greenberg: Para. [0104]; Fig. 2A-B).

Apparatus claim (20) is drawn to a substantially analogous apparatus as claimed in claim (1).  Therefore, apparatus claim (20) corresponds to apparatus claim (1) and is rejected for the same reasons of obviousness as used above.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Khor, as applied to claims 1-11 and 16-20 above, and further in view of Tsai et al. (US 2018/0156949).
With respect to claim 11, the combination of Greenberg as modified by Khor teaches the display device of claim 1, wherein the first polarization and the second polarization are linear polarizations orthogonal to each other (Khor: Para. [0084]).
The combination of Greenberg as modified by Khor fails to expressly disclose:
wherein the meta surface deflector comprises a two-dimensional arrangement of nanostructures having lengths or widths that are variable in a first direction and a second direction orthogonal to the first direction.
However, Tsai discloses:
wherein the meta surface deflector comprises a two-dimensional arrangement of nanostructures having lengths or widths that are variable in a first direction and a second direction orthogonal to the first direction (Khor: Para. [0079], [0083]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the display device, as taught by Greenberg and Khor, to incorporate particular arrangements of nanorods, as taught by Tsai, in order to realize N-level hologram requiring N-different nanorod lengths for a single color (Tsai: Para. [0060]).

With respect to claim 12, the combination of Greenberg as modified by Khor and Tsai teaches the display device of claim 11, wherein the meta surface deflector comprises a plurality of first nanorods having lengths that are variable in the first direction and arranged at a first period to deflect the light of the first polarization, a plurality of second nanorods having lengths variable in the second direction and arranged at a second period to deflect the light of the second polarization, and
wherein an array of the plurality of first nanorods and an array of the plurality of second nanorods are alternately arranged to form a two-dimensional array of nanorods, or the plurality of first nanorods and the plurality of second nanorods overlap each other to form a two-dimensional array of cross-shaped nanorod structures  (Tsai: Para. [0069], the nanorod pattern may be similar to a “T” shape arrangement composed of two nanorods perpendicular to one another).

With respect to claim 13, the combination of Greenberg as modified by Khor and Tsai teaches the display device of claim 11, wherein the meta surface deflector comprises:
an arrangement of quadrangular nanostructures or elliptical anisotropic nanostructures in which widths in the first direction and widths in the second direction are variable (Tsai: Para. [0068]).

With respect to claim 14, the combination of Greenberg as modified by Khor and Tsai teaches the display device of claim 11, wherein the first polarization and the second polarization are circular polarizations orthogonal to each other (Tsai: Para. [0062]), and
wherein the meta surface deflector comprises a two-dimensional arrangement of nanostructures in which an angle inclined with respect to the first direction is variable (Tsai: Fig. 9(d)).

With respect to claim 15, the combination of Greenberg as modified by Khor and Tsai teaches the display device of claim 14, wherein the meta surface deflector comprises:
a plurality of first nanorods having angles inclined with respect to the first direction that are variable in a first rotation direction and arranged at a first period to deflect the light of the first polarization, a plurality of second nanorods having angles inclined with respect to the second direction that are variable in a second rotation direction orthogonal to the first rotation direction and arranged at a second period to deflect the light of the second polarization, and wherein an array of the plurality of first nanorods and an array of the plurality of second nanorods are alternately arranged to form a two-dimensional arrangement of nanorods (Tsai: Para. [0078]; Figs. 3 and 9(d)).

With respect to claim 16, the combination of Greenberg as modified by Khor and Tsai teaches the display device of claim 14, wherein the meta surface deflector comprises:
a nanostructure including split ring resonator patterns, and
wherein a two-dimensional array of the split ring resonator patterns is arranged such that positions of split portions of the split ring resonator patterns are variable (Tsai: Para. [0070]; Fig. 8(c)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625